Exhibit 10.2

INCREMENTAL TERM LOAN COMMITMENT AGREEMENT

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

Eleven Madison Avenue

New York, New York 10010

June 19, 2015

Alliance HealthCare Services, Inc.

100 Bayview Circle

Suite 400

Newport Beach, CA 92660

 

Re: Incremental Term Loan Commitments

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement, dated as of June 3, 2013,
among Alliance HealthCare Services, Inc. (“Company”), the lenders from time to
time party thereto (the “Lenders”) and Credit Suisse AG, Cayman Islands Branch,
as Administrative Agent (“Administrative Agent”) (as amended, supplemented,
restated, amended and restated or otherwise modified from time to time,
including pursuant to the Credit Agreement Amendment described herein, the
“Credit Agreement”). Unless otherwise defined herein, capitalized terms used
herein shall have the respective meanings set forth in the Credit Agreement.

Each Lender (each, an “Incremental Term Loan Lender”) party to this letter
agreement (this “Agreement”) hereby severally agrees to provide the Incremental
Term Loan Commitment set forth opposite its name on Annex I attached hereto (for
each such Incremental Term Loan Lender, its “Incremental Term Loan Commitment”;
the Loans borrowed thereunder the “Incremental Term Loans”) subject to the terms
and conditions set forth herein.

Each Incremental Term Loan Lender, Company and Administrative Agent acknowledge
and agree that the Incremental Term Loan Commitments provided pursuant to this
Agreement shall constitute Incremental Term Loan Commitments of the respective
Tranche specified in Annex I attached hereto (i.e., the Initial Term Loans) and,
upon the incurrence of Incremental Term Loans pursuant to such Incremental Term
Loan Commitments, such Incremental Term Loans shall be deemed Initial Term Loans
for all purposes of the Credit Agreement (other than for purposes of
Section 2.1(A)(i), Section 2.5A and Sections 5.9A and C of the Credit Agreement)
and the other applicable Loan Documents.

Furthermore, each of the parties to this Agreement hereby agrees to the terms
and conditions set forth on Annex I hereto (including all of the conditions
contained therein) in respect of each Incremental Term Loan Commitment provided
pursuant to this Agreement.

Upon the date of (i) the execution of a counterpart of this Agreement by each
Incremental Term Loan Lender, Administrative Agent, Company and its
acknowledgement by each Subsidiary Guarantor, (ii) the delivery to
Administrative Agent of such fully executed counterparts (including by way of
facsimile or other electronic transmission), (iii) the delivery to the
Administrative Agent of the items described in Annexes II, III, IV and V hereto,
(iv) receipt by the Administrative Agent and the Incremental Term Loan Lenders
of a financial condition certificate dated the Agreement Effective Date (as
defined below), substantially in the form of Exhibit A hereto and with
appropriate attachments and in



--------------------------------------------------------------------------------

any event in form and substance reasonably satisfactory to the Administrative
Agent demonstrating that, assuming the incurrence of the Incremental Term Loans
and the application of the proceeds thereof, Company will be Solvent and (v) the
occurrence of the Second Amendment Effective Date (as defined in Amendment No. 2
to Credit Agreement, dated as of the date hereof among Company, the Lenders
party thereto and the Administrative Agent (the “Credit Agreement Amendment”)),
this Agreement shall be deemed to be effective (such date, the “Agreement
Effective Date”). Upon satisfaction of the conditions precedent set forth in
Section 8 of Annex I hereto (such date, the “Incremental Term Loan Closing
Date”), each Incremental Term Loan Lender party hereto (i) shall be obligated to
make the Incremental Term Loans on the date set forth in the Notice of Borrowing
required to be delivered pursuant to Section 8(iii) of Annex I hereto and
(ii) to the extent provided in this Agreement, shall have the rights and
obligations of a Lender thereunder and under the other applicable Loan
Documents.

Company acknowledges and agrees that (i) it shall be liable for all Obligations
with respect to the Incremental Term Loan Commitments provided hereby including,
without limitation, all Incremental Term Loans made pursuant thereto, and
(ii) all such Obligations (including all such Incremental Term Loans) shall be
entitled to the benefits of the Collateral Documents and the Subsidiary Guaranty
to the extent set forth therein.

Each Subsidiary Guarantor acknowledges and agrees that all Obligations with
respect to the Incremental Term Loan Commitments provided hereby and all
Incremental Term Loans made pursuant thereto shall (i) be fully guaranteed
pursuant to the Subsidiary Guaranty to the extent set forth therein and
constitute “Guarantied Obligations” thereunder and (ii) be entitled to the
benefits of the Loan Documents to the extent set forth therein.

Attached hereto as Annex II is the officers’ certificate required to be
delivered pursuant to clause (iii) of the definition of “Incremental Loan
Commitment Requirements” appearing in Section 1 of the Credit Agreement
certifying that the conditions set forth in clauses (i) and (ii) of the
definition of “Incremental Loan Commitment Requirements” appearing in Section 1
of the Credit Agreement have been satisfied (together with calculations
demonstrating same (where applicable) in reasonable detail).

Attached hereto as Annex III are opinions of Richard Johns, General Counsel for
Company and Latham & Watkins LLP, special counsel to the Loan Parties, delivered
as required pursuant to clause (vi) of the definition of “Incremental Loan
Commitment Requirements” appearing in Section 1 of the Credit Agreement.

Attached hereto as Annex IV are officers’ certificates, board of director (or
similar governing body) resolutions and evidence of good standing of Company and
each other Loan Party required to be delivered pursuant to clause (vii) of the
definition of “Incremental Loan Commitment Requirements” appearing in Section 1
of the Credit Agreement.

Attached hereto as Annex V is evidence demonstrating that the full amount of the
Loans to be made under the Incremental Term Loan Commitments (assuming the full
utilization thereof) may be incurred without violating the terms of material
Indebtedness of Company (after giving effect to the Credit Agreement Amendment)
and its Subsidiaries as required to be delivered pursuant to clause (viii) of
the definition of “Incremental Loan Commitment Requirements” appearing in
Section 1 of the Credit Agreement.

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on June 19, 2015. If you do not so accept this Agreement by such time,
our Incremental Term Loan Commitments set forth in this Agreement shall be
deemed canceled.

 

2



--------------------------------------------------------------------------------

After the execution and delivery to Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile or
other electronic transmission) by the parties hereto, this Agreement may only be
changed, modified or varied by written instrument in accordance with the
requirements for the modification of Loan Documents pursuant to Section 10.6 of
the Credit Agreement.

The Incremental Term Loan Commitments shall terminate on the earliest of (i) the
borrowing of the Incremental Term Loans by Company, (ii) 3:00 p.m. (New York
time) on June 19, 2015, and (iii) the irrevocable termination of the Incremental
Term Loan Commitments by notice in writing by Company to Administrative Agent
and the Incremental Term Loan Lenders.

In the event of any conflict between the terms of this Agreement and those of
the Credit Agreement, the terms of the Credit Agreement shall control.

*****

 

3



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN
THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
COMPANY, EACH SUBSIDIARY GUARANTOR, ADMINISTRATIVE AGENT AND EACH INCREMENTAL
TERM LOAN LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. COMPANY, EACH SUBSIDIARY
GUARANTOR, ADMINISTRATIVE AGENT AND EACH INCREMENTAL TERM LOAN LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR OTHER DOCUMENT RELATED THERETO. COMPANY, EACH SUBSIDIARY
GUARANTOR, ADMINISTRATIVE AGENT AND EACH INCREMENTAL TERM LOAN LENDER WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

Very truly yours, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Incremental Term
Loan Lender By

/s/ Robert Hetu

Name: Robert Hetu Title Authorized Signatory By

/s/ Lingzi Huang

Name: Lingzi Huang Title Authorized Signatory

Agreed and Accepted

this 19th day of June, 2015:

 

ALLIANCE HEALTHCARE SERVICES, INC. By:

/s/ Richard W. Johns

Name: Richard W. Johns Title:

Executive Vice President, General Counsel

and Secretary



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

By:

/s/ Robert Hetu

Name: Robert Hetu Title: Authorized Signatory By:

/s/ Lingzi Huang

Name: Lingzi Huang Title: Authorized Signatory



--------------------------------------------------------------------------------

Each Subsidiary Guarantor acknowledges and agrees to each the foregoing
provisions of this Incremental Term Loan Commitment Agreement and to the
incurrence of the Incremental Term Loans to be made pursuant thereto.

 

ADVANCED IMAGING SERVICES, LLC

ALLIANCE IMAGING NC, LLC

AROOSTOOK MRI LLC

DIAGNOSTIC HEALTH CENTER OF ANCHORAGE, LLC

MEDICAL DIAGNOSTICS, LLC

MSA MANAGEMENT, LLC

MUSC HEALTH CANCER CARE ORGANIZATION, LLC

NEOSPINE RADIOSURGERY, LLC

RADIOLOGY 24 | 7, LLC

REA MANAGEMENT, LLC

SMT HEALTH SERVICES, LLC

THREE RIVERS HOLDING, LLC

U.S. RADIOSURGERY, LLC

U.S. RADIOSURGERY OF AUSTIN, LLC

U.S. RADIOSURGERY OF CHICAGO, LLC

U.S. RADIOSURGERY OF COLUMBUS, LLC

U.S. RADIOSURGERY OF ILLINOIS, LLC

U.S. RADIOSURGERY OF PHILADELPHIA, LLC

U.S. RADIOSURGERY OF RENO, LLC

U.S. RADIOSURGERY OF RUSH-CHICAGO, LLC

U.S. RADIOSURGERY OF SAN DIEGO, LLC

U.S. RADIOSURGERY OF TULSA, LLC

USR HOLDINGS, LLC

WESTERN MASSACHUSETTS MAGNETIC RESONANCE SERVICES, LLC

WOODLAND DIAGNOSTIC IMAGING, LLC

By:

/s/ Richard W. Johns

Name: Richard W. Johns Title: Secretary By:

/s/ Howard K. Aihara

Name: Howard K. Aihara Title: Chief Financial Officer



--------------------------------------------------------------------------------

ALLIANCE MEDICAL IMAGING SOLUTIONS, LLC

By:

ALLIANCE HEALTHCARE SERVICES, INC.,

its sole member

By:

/s/ Howard K. Aihara

Name: Howard K. Aihara Title: Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

ILLINOIS CYBERKNIFE, LLC By:

US RADIOSURGERY OF ILLINOIS, LLC,

its managing member

By:

/s/ Richard W. Johns

Name: Richard W. Johns Title: Secretary



--------------------------------------------------------------------------------

ALLIANCE ONCOLOGY, LLC ALLIANCE RADIOSURGERY, LLC MEDICAL OUTSOURCING SERVICES,
LLC MID-AMERICAN IMAGING INC. NEOSPINE BLOCKER CORP. NEHE/WSIC II, LLC NEW
ENGLAND HEALTH ENTERPRISES, INC. NEW ENGLAND MOLECULAR IMAGING LLC PET SCANS OF
AMERICA CORP. SHARED P.E.T. IMAGING, LLC RAMIC DES MOINES, LLC WEST COAST PETCT,
LLC By:

/s/ Richard W. Johns

Name: Richard W. Johns Title: Secretary



--------------------------------------------------------------------------------

NEHE - MRI, LLC By:

NEW ENGLAND HEALTH ENTERPRISES, INC.,

its sole member and manager

By:

/s/ Richard W. Johns

Name: Richard W. Johns Title: Secretary



--------------------------------------------------------------------------------

NEW ENGLAND HEALTH ENTERPRISES BUSINESS TRUST

By:

/s/ Percy C. Tomlinson, Jr.

Name: Percy C. Tomlinson, Jr. Title: Trustee By:

/s/ Richard W. Johns

Name: Richard W. Johns Title: Trustee



--------------------------------------------------------------------------------

NEW ENGLAND HEALTH IMAGING-HOULTON, LLC

By:

NEHE - MRI, LLC,

its sole member

By:

NEW ENGLAND HEALTH ENTERPRISES, INC.,

its sole member and manager

By:

/s/ Richard W. Johns

Name: Richard W. Johns Title: Secretary



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR

INCREMENTAL TERM LOAN COMMITMENT AGREEMENT

Dated as of June 19, 2015

 

1. Name of Borrower: Alliance HealthCare Services, Inc.

 

2. Incremental Term Loan Commitment Amounts:

 

Names of Incremental Term Loan Lenders

   Amount of Incremental
Term Loan Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 30,000,000   

Total Incremental Term Loan Commitment:

   $ 30,000,000   

 

3. Designation of Tranche of Incremental Term Loan Commitments (and Incremental
Term Loans to be funded thereunder): To constitute part of, and be added to, the
outstanding Initial Term Loans in accordance with Section 2.11C of the Credit
Agreement.

 

4. Indicate the Incremental Term Loan Funding Date: As of the date set forth in
the Notice of Borrowing required to be delivered in accordance with
Section 8(iii) of this Annex I.

 

5. Incremental Term Loan Maturity Date: The Initial Term Loan Maturity Date
(June 3, 2019).

 

6. Dates for, and amounts of, Scheduled Incremental Term Loan Repayments: Each
Scheduled Initial Term Loan Repayment Date and at the amounts set forth in the
Credit Agreement Amendment.

 

7. Applicable Margins: The same as those that are applicable to the Initial Term
Loans.

 

8. Conditions to Funding:

(i) the Agreement Effective Date shall have occurred;

(ii) upon the funding of the Incremental Term Loans on the Incremental Term Loan
Closing Date, (x) payment by Company to each Incremental Term Loan Lender a fee
equal to 0.50% of such Incremental Term Loan Lender’s Incremental Term Loan
Commitment (the “Upfront Fee”), which Upfront Fee shall be earned, due and
payable in full on the Incremental Term Loan Closing Date and (y) payment by
Company to Credit Suisse Securities (USA) LLC all fees set forth in the
Engagement Letter dated as of June 5, 2015 between Company and Credit Suisse
Securities (USA) LLC;

(iii) Administrative Agent shall have received at the Notice Office on or before
the Incremental Term Loan Closing Date, in accordance with the provisions of
Section 2.1B of the Credit Agreement, an executed Notice of Borrowing signed by
the chief executive officer, the



--------------------------------------------------------------------------------

ANNEX I

 

chief financial officer or the treasurer of Company or by any officer of Company
designated by any of the above-described officers on behalf of Company in a
writing delivered to Administrative Agent;

(iv) as of the date hereof, the representations and warranties contained in the
Credit Agreement and in the other Loan Documents shall be true and correct in
all material respects (or, with respect to any representation or warranty that
is already qualified by materiality, in all respects) on and as of that date to
the same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (or, with respect to any representation or warranty that is
already qualified by materiality, in all respects) on and as of such earlier
date; and

(v) no event shall have occurred and be continuing or would result from the
consummation of the borrowing of the Incremental Term Loans that would
constitute a Potential Event of Default or an Event of Default under Sections
8.1 or 8.6 of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX II

[Officers’ certificate required to be delivered pursuant to clause (iii) of the
definition of “Incremental Loan Commitment Requirements” appearing in Section 1
of the Credit Agreement certifying that the conditions set forth in clauses
(i) and (ii) of the definition of “Incremental Loan Commitment Requirements”
appearing in Section 1 of the Credit Agreement have been satisfied]



--------------------------------------------------------------------------------

ANNEX III

[Opinions of counsel to the Loan Parties, delivered as required pursuant to
clause (vi) of the definition of “Incremental Loan Commitment Requirements”
appearing in Section 1 of the Credit Agreement]



--------------------------------------------------------------------------------

ANNEX IV

[Officers’ certificates, board of director (or similar governing body)
resolutions and evidence of good standing of Company and the other Loan Parties
required to be delivered pursuant to clause (vii) of the definition of
“Incremental Loan Commitment Requirements” appearing in Section 1 of the Credit
Agreement]



--------------------------------------------------------------------------------

ANNEX V

[Evidence demonstrating that the full amount of the Loans to be under the
Incremental Term Loan Commitments (assuming the full utilization thereof) may be
incurred without violating the terms of material Indebtedness of Company (after
giving effect to the Credit Agreement Amendment) and its Subsidiaries as
required to be delivered pursuant to clause (viii) of the definition of
“Incremental Loan Commitment Requirements” appearing in Section 1 of the Credit
Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] FINANCIAL CONDITION CERTIFICATE

Date: June 19, 2015

To the Administrative Agent and each of the Incremental Term Loan Lenders party
to the Incremental Term Loan Commitment Agreement referred to below:

I, the undersigned, the Chief Financial Officer of Alliance HealthCare Services,
Inc. (“Company”), a Delaware corporation, in that capacity only and not in my
individual capacity, do hereby certify as of the date hereof that:

1. This Certificate is furnished to the Administrative Agent and the Incremental
Term Loan Lenders pursuant to the Incremental Term Loan Commitment Agreement,
dated as of June 19, 2015 among Company, the lenders party thereto (each, an
“Incremental Term Loan Lender” and, collectively, the “Incremental Term Loan
Lenders”), and Credit Suisse AG, Cayman Islands Branch, as Administrative Agent
(the “Administrative Agent”) (including the Annexes thereto and as amended,
updated, modified and supplemented from time to time, the “Incremental Term Loan
Commitment Agreement”), which Incremental Term Loan Commitment Agreement is
being entered into in accordance with Section 2.11 of that certain Credit
Agreement, dated as of June 3, 2013 among Company, the lenders from time to time
party thereto, and the Administrative Agent (as amended, updated, modified and
supplemented from time to time, the “Credit Agreement”). Unless otherwise
defined herein, capitalized terms used in this Certificate shall have the
meanings set forth in the Credit Agreement.

2. Assuming the incurrence of the Incremental Term Loans (as defined in the
Incremental Term Loan Commitment Agreement):

(a) the fair value of the assets of the Company and its Subsidiaries, on a
consolidated basis, is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of the Company and its Subsidiaries,
on a consolidated basis;

(b) the present fair saleable value of the assets of the Company and its
Subsidiaries, on a consolidated basis, is not less than the amount that will be
required to pay the probable liability of the Company on its debts and
liabilities as they become absolute and matured;

(c) the Company and its Subsidiaries do not intend to, and do not believe that
they will, on a consolidated basis, incur debts or liabilities beyond their
ability to pay such debts and liabilities as they mature; and

(d) the Company and its Subsidiaries, on a consolidated basis, are not engaged
in business or a transaction, and are not about to engage in business or a
transaction, for which the Company’s assets would constitute unreasonably small
capital.

For purposes of this Financial Condition Certificate, the amount of contingent
liabilities at any time shall be computed as the amount of liabilities that, in
the light of all the facts and circumstances existing at such time, can
reasonably be expected to become an actual or matured liability (irrespective of
whether such contingent liabilities meet the criteria for accrual under
Statement of Financial Accounting Standard No. 5).



--------------------------------------------------------------------------------

3. For purposes of this Financial Condition Certificate, I, or officers of
Company and/or its Subsidiaries under my direction and supervision, have
performed the following procedures as of and for the periods set forth below.

 

  (a) Reviewed (i) the financial statements referred to in Section 5.3A of the
Credit Agreement and (ii) the financial statements for the Fiscal Quarter ended
March 31, 2015 delivered pursuant to Section 6.1(i)(b) of the Credit Agreement.

 

  (b) Made inquiries of certain officers of Company and its Subsidiaries that I
have deemed necessary as a foundation for this Financial Condition Certificate.

 

  (c) Reviewed to my satisfaction the Incremental Term Loan Commitment
Agreement, the Credit Agreement Amendment (as defined in the Incremental Term
Loan Commitment Agreement) and the other Loan Documents.

IN WITNESS WHEREOF, the undersigned has set his hand as of the first day first
written above.

 

ALLIANCE HEALTHCARE SERVICES, INC. By:

 

Name:
Howard K. Aihara Title: Executive Vice President and Chief Financial Officer